Carr, J.
These sales and purchases founded on forfeitures, deserve no indulgence from the court. It is, therefore, the well settled law, that he who claims under a forfeiture must shew that the law has been exactly complied with. Here, a tract of land forfeited, as it is said, for non-payment of taxes, is bought for forty-eight cents. The sale is máde by the sheriff; the deed purports to be made by him; but his deputy executes it. The court refused to let this deed go to the jury; and I think properly. The law, I think, never meant, that where the sale had been made by the sheriff, the deed could be made by one of his deputies. The case of Chapman v. Bennett has decided (and I believe properly) that a deputy, where he has sold, may convey; but this is a different case. And here, it will be remarked, he has acknowledged the deed as his own. I think the judgment should be affirmed.
Brockenbrough, Cabell and Brooke, J. concurred.